Citation Nr: 0408500	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (formerly 38 U.S.C. § 351) for the 
postoperative residuals of a left carpal tunnel release 
associated with VA surgery in November 1991, for purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, daughter and son


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  He died in February 1995.  The appellant is his widow.

This case was remanded in February 2000 and August 2002.  It 
has been returned for review by the Board.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Board does not find that the correspondence provided to the 
appellant by the RO in July 2001 meets these requirements.  

In the February 2000 remand, the Board requested that a 
physician review the pertinent clinical records and provide 
medical opinions.  One of the questions the Board asked was, 
whether the subluxation of the left first metacarpal 
phalangeal joint and the bony fragments in the volar area of 
the left wrist noted on September 1993 X-ray studies were the 
residuals of the veteran's November 1991 left carpal tunnel 
surgery, and if so, were they certain to result from, or 
intended to result from, the November 1991 left carpal tunnel 
syndrome surgery.  In a September 2000 opinion the physician 
concluded: 

The second question is the subluxation of 
the first metacarpo/phalangeal joint.  
The bony fragments in the volar area of 
the left wrist done on December 1993 were 
results of the veteran's November 1991 
carpal tunnel residuals.  Carpal tunnel's 
decompressive surgery is very meticulous 
and very fine surgery where the nerve is 
actually dissected out.  It is my opinion 
that the bony fragments in the left wrist 
area are not the results of his 1991 
carpal tunnel surgery.

The Board finds this statement contradictory and does not 
respond directly to the question.  For instance in the 
beginning of the opinion the physician states that the bony 
fragments were the result of surgery but concludes the 
opposite.  Therefore, further opinion is needed.  The Court 
has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a 
Remand by the Court or the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (38 C.F.R. § 3.159).  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

2.  The RO should forward the claims 
folder to the VA physician who conducted 
the September 2000 review for an addendum 
(if unavailable to another VA physician).  
Request the examiner to review the 
pertinent clinical records and provide 
medical opinion as to the following 
question: were the subluxation of the 
left first metacarpal phalangeal joint 
and the bony fragments in the volar area 
of the left wrist noted on September 1993 
X-ray studies the residuals of the 
veteran's November 1991 left carpal 
tunnel surgery, and if so, were they 
certain to result from, or intended to 
result from, the November 1991 left 
carpal tunnel syndrome surgery.

4.  Thereafter, the RO should 
readjudicate the issue currently in 
appellate status.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




